Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Drawings
The drawings received on 3/12/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US-2017/0104849).
As to Claim 1, Mizuno teaches ‘A management apparatus comprising: an interface configured to communicate with a plurality of devices; a controller; and a memory storing instructions, the instructions, when executed by the controller [Figs 2 (7), Fig 18, par 0092-0093 – maintenance server has a maintenance server controller that includes a CPU, ROM, RAM for reading and running a program connected to a plurality of printers], causing the management apparatus to perform: receiving a data set from a target device that is one of the plurality of devices via the interface, the data set including a data type, a data body, and identification information of the target device [Figs 7, 18, par 0178-0185 – generated status data includes agent terminal ID, printer ID, log item ID (i.e. printhead line count ID corresponds to data type) and log item log information (i.e. total printed line count log corresponds to data value)]; each time the data set is received, calculating scheduled transmission time for the target device based on reception time of the data set and on the identification information and the data type included in the data set, the scheduled transmission time being scheduled time at which the target device transmits the data set to the management apparatus [Fig 18, par 0189-0198, 0218-0228, 0263-0274 – generating communication interval information based on a response request received from the client, where the communication interval information is based on received status data which is calculated based on a number of connected terminals and a processable count]; estimating a load of the management apparatus at the scheduled transmission time based on the scheduled transmission time and on next transmission time of the data set for the plurality of devices other than the target device; and in a case where the load is higher than a particular level, transmitting, to the target device via the interface, corrected transmission time as next transmission time for the target device, the corrected transmission time being obtained by adding a correction value to the scheduled transmission time [Figs 9, 18, par 0009, 0034-0036, 0148-0152, 0218-0228, 0263-0274 – calculating the communication interval and updating the communication interval file by overwriting the value of the communication interval information for updating the transmission interval registry of the agent terminal to suppress increasing the process load of the maintenance server, where the time for transmitting the next status state is changed from which the initial response request data was transmitted to a time period KK1 after has past based on a threshold]’. 

Further, in regards to claim 12 the management apparatus of claim 1 performs the method of claim 12.
Further, in regards to claim 13, the method of claim 12 is fully embodied on the non-transitory computer-readable storage medium of claim 13. 

As to Claim 2, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to, in a case where the load is lower than the particular level, transmit, to the target device via the interface, the scheduled transmission time as the next transmission time [par 0270-0273 – if the threshold has not been exceeded, transmitting an initial response data instructing setting the timing for transmitting the next status data from the timing at which the initial response request data was transmitted at which the interval was set in the transmission interval registry (i.e. without adding a calculated period KK1 including a margin)]’. 
 
As to Claims 3 and 14, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to determine the correction value depending on the data type [par 0189-0195, 0202, 0267-0268, 0478 – maintenance server generates initial response data including a margin that is added to a transmission interval for a calculated period KK1 based on response request data transmitted including the kind and amount of status data]’.  

As to Claims 4 and 15, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to determine the correction value depending on the identification information of the target device [par 0189-0195, 0202, 0267-0268, 0478 – maintenance server generates initial response data including a margin that is added to a transmission interval for a calculated period KK1 based on response request data transmitted including the kind and amount of status data for a particular printer]’.  

As to Claims 5 and 16, Mizuno teaches ‘wherein the data set includes state information indicative of a state of the target device; and  wherein the instructions, when executed by the controller, cause the management apparatus to determine the correction value depending on the state information [par 0189-0195, 0202, 0267-0268, 0478 – maintenance server generates initial response data including a margin that is added to a transmission interval for a calculated period KK1 based on response request data transmitted including the kind and amount of status data]’.  

As to Claims 9 and 20, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to: receive, from the target device via the interface, startup information indicative of startup of the target device; calculate the next transmission time for the target device based on reception time of the startup information and on a data type identified from identification information of the target device included in the startup information; and transmit the calculated next transmission time to the target device via the interface [par 0257, 0314, 0479-0480, 0485-0486 – printer sends initial response request after booting up including printer information/number, transmitting a communication interval calculated for receiving the status data from the printer to the printer]’.  

As to Claim 10, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to: in a case where the startup information is received from the target device before the next transmission time for the target device comes, recalculate the next transmission time based on the reception time of the startup information and on the next transmission time already transmitted to the target device; and transmit the recalculated next transmission time to the target device via the interface [par 0312-0315 – after receiving an initial response request after booting up, calculating and transmitting a timing for receiving status data based on the timing of the initial response request]’.  

As to Claim 11, Mizuno teaches ‘wherein the instructions, when executed by the controller, cause the management apparatus to: in a case where the next transmission time for the target device has already elapsed when the startup information is received, set the next transmission time to time immediately after the reception time of the startup information; and transmit the set next transmission time to the target device via the interface [par 0264, 0312-0315 – after determining a printer was powered off when receiving an initial response request after booting up, calculating and transmitting a timing for receiving status data based on the timing of the initial response request]’.  

Allowable Subject Matter
Claims 6 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mizuno in view of the prior art searched and/or cited does not teach nor render obvious “wherein the memory is configured to store the data set for each of the plurality of devices; and wherein the instructions, when executed by the controller, cause the management apparatus to: estimate maintenance timing of the target device based on the data set received from the target device and on the data set stored in the memory for the target device indicated by the identification information in the received data set; and in a case where a period up to the maintenance timing is shorter than a particular period, transmit, to the target device via the interface, the scheduled transmission time as the next transmission time for the target device without adding the correction value to the scheduled transmission time” as recited in dependent claims 6 and 17; “wherein the memory is configured to store user information including identification information of each of the plurality of devices and identification information of a user in association with each other; and wherein the instructions, when executed by the controller, cause the management apparatus to: identify a user of the target device based on the identification information of the target device included in the data set and on the user information; and determine the correction value depending on the identified user” as recited in dependent claims 7 and 18; “wherein the instructions, when executed by the controller, cause the management apparatus to: in a case where the next transmission time for the target device is within a non-communication period in which the management apparatus is unable to communicate with each the plurality of devices, transmit, to the target device via the interface, an adjusted transmission time that is time after the non-communication period ends” as recited in dependent claims 8 and 19.




Conclusion
The prior art of record
a. US Publication No.	2017/0104849

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b. Nakamoto (US-2012/0062944) teaches distribution server includes data control unit that determines whether or not the load on the distribution server is equal to or greater than a threshold value based on the connected external apparatuses (i.e. image forming apparatuses), if it is determined the distribution server is equal to or greater than a threshold value specifying a reschedule time and makes a delay request  [Abstract, Fig 7B, par 0041, 0048, 0053, 0067, 0083-0084, 0089-0091]

c. Kaneko (US-2017/0006171) teaches managing server manages the instruction to be issued to the image processing apparatus including an instruction of changing an information transmission schedule to the managing server for updating firmware, for rebooting, and the like [par 0093]

d. Ota (US-2019/0294518) teaches an image processing device capable of repeatedly sending internal data stored inside the device to a server at a predetermined timing [Figs 1 (2, 3, 9), 6, par 0023, 0026, 0064-0067]
	
e. Nakazato et al. (US-2009/0033993) teaches copier receives a request of data transfer from management apparatus and transmitting status data that is accumulated in the NV-RAM of the engine control board just after previous transmission of status data to the management apparatus [Fig 15, par 0257-0259]

f. Takaoka (US-2020/0099798) teaches an information processing apparatus that obtains from an external apparatus, data transmission condition that specifies a timing at which data regarding a state change of the information processing apparatus is transmitted, while reducing the load of the server [Abstract, Fig 12, par 0105, 0114-0119, 0183-0188]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677